Citation Nr: 1717115	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-31 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for dysthymic disorder with anxiety in excess of 50 percent prior to July 7, 2012.


REPRESENTATION

Appellant represented by:	Adam Neidemberg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and Appellant's Mother


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Navy from June 1978 to May 1982 and from January 1986 to December 1995.

This appeal comes to the Board of Veterans' appeals (Board) from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The Veteran originally filed his claim for an increased rating for his dysthymic disorder on August 4, 2010.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in July 2015; the hearing transcript has been associated with the file and has been reviewed.

In December 2015, the Board granted a rating of 70 percent for the Veteran's dysthymic disorder with anxiety effective July 7, 2012; but, denied a rating in excess of 50 percent prior to July 7, 2012. The Board also remanded the issue of TDIU for further development.

In November 2016, the United States Court of Appeals for Veterans Claims (Court), on joint motion for partial remand, vacated and remanded the Board's December 2015 decision. Specifically, the Court vacated that portion of the Board's decision that denied entitlement to a disability rating in excess of 50 percent prior to July 7, 2012. 

The Board will not address the Veteran's claim for TDIU as the RO must adjudicate the issue as per the Board's December 2015 remand order.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

Since August 4, 2009, the Veteran's dysthymic disorder with anxiety manifest with occupational and social impairment with deficiencies in most areas due to neuropsychiatric symptoms, including suicidal ideation and poor impulse control.


CONCLUSIONS OF LAW

The criteria for an evaluation of 70 percent, but not higher, for dysthymic disorder with anxiety have been met since August 4, 2009. 38 U.S.C.A. §1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.126, 4.130, Diagnostic Code 9433 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Laws pertaining to Earlier Effective Dates

Section 5110(a), Title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase ... shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."

With respect to higher ratings, 38 C.F.R. §3.400 (o)(2) provides that where evidence of record dated within the one-year period preceding the date of receipt of the claim demonstrates a factually ascertainable increase in disability, the effective date of the award is the earliest date at which the increase was factually ascertainable.

In the present case, the Veteran filed his claim for an increased rating, in excess of 50 percent, for his dysthymic disorder on August 4, 2010. Therefore, the earliest effective date that the Board can assign an increase in rating would be August 4, 2009.

II.	Laws Pertaining to Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. § 4.1 (2016). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. § 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2016). When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2016). 

The Veteran's dysthymic disorder with anxiety is rated under Diagnostic Code (DC) 9433. Currently, he is assigned a 30 percent rating from December 13, 1995 to November 11, 1997, a 50 percent rating from November 12, 1997 to July 15, 2008, a 100 percent from July 16, 2008 to October 31, 2008 (under 38 C.F.R. 4.29), a 50 percent rating from November 1, 2008 to July 6, 2012, and 70 percent rating since July 7, 2012.

DC 9433 is part of the General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130. Under this formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.

The criteria listed in the General Rating Formula for Mental Disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list. Mauerhan v. Principi, 16 Vet. App. 436, 442-44   (2002). In other words, the rating criteria are inherently broad in terms of symptoms that may be associated with a service-connected psychiatric disability.

The rating is to be assigned not solely on the presence or absence of particular symptoms, but rather the frequency, severity, and duration of such symptoms. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117   (Fed. Cir. 2013).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. 38 C.F.R. §4.126(a). In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id. Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment. 38 C.F.R. §4.126(b).

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) scores that have been assigned have been considered. The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 31 to 40 is indicative of "some impairment in reality testing or communication (e.g. speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)." Id.

A GAF score of 41-50 indicates "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." Id.  

A GAF score of 51-60 indicates "moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)." Id.  

A GAF score of 61-70 indicates "mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." Id.  

III.  Analysis

The Veteran describes difficulties with personal relationships and maintaining employment due to his service-connected dysthymic disorder with anxiety. In a hearing before the Board in July 2015, the Veteran provided testimony concerning social and occupational difficulties because of his dysthymia. He states that since his discharge from the military in 1995, he has been unable to sustain an employment position for more than a few years and that he has had eight or nine jobs in the past five or six years. The Veteran stated that he has a degree in marine engineering in the fiberglass field. In 2005, he was fired from a boat building company because he was deemed "too slow" even though his work product was excellent. The Veteran also worked as a behavioral technician at a mental health treatment facility; however, he was fired because of an inability to get along with his peers and frequent falling asleep on the job, which the Veteran contends was due to his prescribed medications. In 2008, the Veteran was hospitalized for 72 hours for suicidal ideation because he made statements that he was going to drive his truck into the wall.

During the July 2015 hearing, the Veteran's mother testified in support of his claim. She stated that the Veteran has very little interaction with people, including other family members. He speaks with his brother about once or twice a month, but does not interact very much with his brother's family as they have lived in different states for over 30 years. Also, she stated that he does not have any friends. She stated that the Veteran is often depressed, angry, and "shuts down." She contended that her son has avoided family reunions and parties with family members because if his feelings of depression. She also provided examples of the Veteran's difficulty with planning, forgetfulness, and inability to process new information.

In June 2016, the Veteran submitted VA form 21-4138 and offered a personal statement in regards to his TDIU claim. He asserts that in December 2015, he was promoted to Care Coordinator at the Behavioral Health Center where he worked. The Veteran states that he was unable to handle his responsibilities, was written up on several occasions, and could not handle the stress associated with his role. He began having feelings of incompetence, inferiority, and depression. He states he was not mentally able to work in the position and has remained unemployed since that date. While the Veteran offered these statements in support of his TDIU claim, the statements also support total occupational and social impairment, under DC 9433, due to the mental health symptoms associated with the Veteran's dysthymic disorder.

The Veteran has had a long treatment history for dysthymic disorder, spanning back to his 1995 separation.

From July 2008 through October 2008, the Veteran was hospitalized for alcohol dependence and history of major depression. During this time-point, his disability rating for dysthymic disorder was increased to 100 percent as per 38 C.F.R. 4.29.

In June 2010, a treatment note from a VA examination indicates that the Veteran reported mild depressive symptoms in the form of sad mood, anhedonia, poor concentration, and fragmented sleep. In July 2010, the Veteran reported that he was going to drop out of school because of his failing grades. He was assigned a GAF of 55 in both his June and July 2010 examinations.

In October 2010, the Veteran seen at VA examination where he was administered a disability benefits questionnaire for mental disorders. The examiner diagnosed the Veteran with major depressive disorder with alcohol and cocaine dependence in full sustained remission. The examiner noted that the Veteran exhibited reduced reliability and productivity due to his mental disorder symptoms noting poor impulse control, deficiencies in judgment, and difficulties in relationships with family, at work and at school. In reference to impulse control, the examiner noted that the Veteran exhibited difficulty in controlling his spending and with gambling. The examiner assigned a GAF of 55. While the examiner noted deficiencies in judgment, thinking, family relations, difficulties at work and school due to the Veteran's mental disorder, she opined that total occupational and social impairment was not indicated.

The Veteran was hospitalized from July 7, 2012 to July 9, 2012 for suicidal ideation.

In November 2012, the Veteran seen at VA examination where he was administered a disability benefits questionnaire for mental disorders. The examiner diagnosed the Veteran with dysthymic disorder. The Veteran was also diagnosed with alcohol and cocaine dependence with both conditions categorized as in full sustained remission. The Veteran was considered to have occupational and social impairment with reduced reliability and productivity. He was positive for the symptoms of depressed mood, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. The examiner indicated that the Veteran's occupational and social impairment was the result of his depression and not attributable to dependence upon alcohol or cocaine as his substance abuse had been in remission for four years. The examiner assigned a GAF of 50.

An August 2015 Vocational Assessment indicates that since the Veteran's 1995 military discharge, he has experienced chronic difficulties with maintaining any significant gainful occupation for any significant or prolonged period of time. The opinion within the Vocational Assessment states that the Veteran has been unable to engage in any substantial employment since November 2008. The examiner opined that the Veteran "continues to have depression that affects his social and occupational functioning. His occupational functioning is impacted by isolation decreased motivation, decreased concentration, and lack of confidence in himself."

In January 2017, the Veteran was evaluated by JP, Psy.D. for his mental health condition. The examiner noted that the Veteran was reported as being "a happy, social individual prior to his military service." In 1996, he was diagnosed with chronic dysthymia with anxiety and alcohol dependency in remission. By 2007, the Veteran had endorsed depression and suicidal ideation during treatment. From July to October 2008, the Veteran was hospitalized for alcohol dependence in early remission and major depression. In 2009, the Veteran reported writing a suicide note to his family; however, he decided not to hurt himself. In September 2010, the Veteran reported being unable to hold a job for any length of time and was unable to manage his finances, personal relationships, or health. He became more withdrawn, began self-medicating, and was hospitalized for expressing suicidal ideation.

Dr. JP noted the Veteran had a long history of significant social and occupational impairment due to his dysthymic disorder spanning from 2008. She noted that the Veteran's mental health history included suicidal ideation, obsessional rituals interfering which interfere with routine activities, illogical, obscure, or irrelevant speech, panic, depression, impaired impulse control, spatial disorientation, neglect of personal hygiene, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships. The examiner explained that the October 2010 VA examination was conducted while the Veteran was on his medication; and therefore, may not have been an accurate assessment of his social and occupational functioning. She opined that the Veteran should be evaluated in an un-medicated state as to obtain the most accurate results regarding his functional ability. Additionally, the examiner concluded that the Veteran has been unable to keep substantially gainful employment since 2008 due to his symptoms and stated that it was more likely than not that he would remain unemployable for the foreseeable future.

The Board finds that the weight of evidence indicates that the Veteran's dysthymic disorder should be assigned a disability rating of 70 percent since August 4, 2009. The Board finds that the Veteran has had a long history of mental health symptoms since separation. While he was able to work on occasion and has maintained a close relationship with his mother, the Veteran's social and occupational functioning has become progressively more impaired over the years. As per Dr. JP's opinion, the Veteran has been significantly impaired in his social and occupational functioning since his hospitalization in July 2008. The Veteran has exhibited recurrent symptoms of depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, mild memory loss, obsessional, spatial disorientation; neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, impaired impulse control, and positive suicidal ideation.

The Court has interpreted the language of §4.130 to indicate that "the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas." Bankhead v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 435, *19 (U.S. App. Vet. Cl. Mar. 27, 2017). The Court further explained that where recurrent suicidal thoughts and behaviors of varying severity, frequency, and duration manifest over the course of the mental health disorder, both active and passive suicidal ideation may be interpreted as a "persistent danger of hurting self," which is language associated with a 100 percent disability rating criteria for total occupational and social impairment. Id. at 21.

In the present case, the Board finds that the presence of numerous neuropsychiatric symptoms associated with the Veteran's dysthymic disorder, including chronic suicidal ideation, a three month hospitalization for the condition, the opinion of Psychologist JP indicating the Veteran's social and occupational impairment since July 2008, statements from an occupational specialist discussing the Veteran's social and occupational difficulties, and the Veteran's lay testimony and buddy statements in support of his claim, warrant a disability rating of 70 percent since August 4, 2009. Here, the Veteran has exhibited significant occupational and social impairment as he has been unable to sustain substantially gainful employment or maintain social relationships since his 2008 hospitalization. Further, the Veteran's chronic suicidal ideation and presence of poor impulse control indicate social and occupational impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and mood. In particular, the Veteran exhibits consistent symptoms of suicidal ideation and poor impulse control, which interfere with his routine activities.
The Board notes that the record has some inconsistent medical opinions in regards to the presentation of the Veteran's dysthymic disorder. An August 2010 examination found symptoms of poor impulse control, yet concluded that the Veteran did not manifest with occupational and social impairment in most areas. In contrast, a January 2017 examination by Psy.D. DP concluded that the Veteran's social and occupational dysfunction has been present since 2008 citing symptoms of suicidal ideation, obsessive rituals, illogical speech, panic, impaired impulse control, spatial disorientation, neglect of personal appearance, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships. Dr. JP reviewed the Veteran's social history and noted that the Veteran had a history of suicidal ideations where he wrote a suicide note in 2009. Examinations between 2010 and 2012 indicate the Veteran had difficulty in maintaining employment, showed symptoms of depression, decreased sleep, delusions, hallucinations, and the inability to function in almost all areas. In July 2012, the Veteran scored a 30 on the GAF.
The Board finds that during the pendency of the appeal, the Veteran has most consistently exhibited symptoms from his dysthymic disorder that result in occupational and social impairment in most areas, which equates to a disability rating of 70 percent under DC §4.130. The Board notes that there have been instances between 2009 and 2012 where the Veteran was able to work with some reduced reliability and productivity; also during this time, he has been able to maintain a healthy relationship with his mother. However, the Board gives significant probative weight to Dr. JP's assessment that the Veteran may have presented with a clinical picture that appeared less severe due to the palliative effects of his medication. Dr. JP concluded that a more accurate representation of the Veteran's symptomatology should be assessed while he is not on his medication. When reviewing the Veteran's overall disability picture, the record indicates a presentation of social and occupational difficulty in most areas, including consistent episodes of suicidal ideation and difficulty with impulse control. Therefore, a 70 percent compensable rating since August 4, 2009 is warranted.
Because a 70 percent compensable rating since August 2009 does not constitute the maximum benefit sought by the Veteran, the Board will discuss entitlement to a disability rating in excess of 70 percent. In December 2015, the Board found that, since July 12, 2012, the Veteran's dysthymic disorder with anxiety manifest with occupational and social impairment with deficiencies in most areas, equating to a 70 percent disability rating. Specifically, the Board found that the Veteran did not suffer from total occupational and social impairment warranting a 100 percent disability rating.
The Veteran's occupational functioning did not manifest to total impairment. The record indicates that he was able to work 30 hours per week from June 2012 to August 2012. In October 2013, he worked as a cable television technician for a five month period. The Board notes that the Veteran has had difficulty maintaining employment over the years; however, his symptoms associated with dysthymic disorder have not rendered him totally impaired from an occupational perspective as he has been able to work for periods of time.
The Veteran's social functioning does not indicate total impairment. The record indicates that he does not socialize with any friends; however, he does attend Alcoholics Anonymous sessions, where he regularly meets with his sponsor. The Veteran also maintains a good relationship with his mother and brother. The Board notes that the Veteran has had marked social impairment over the years; however, his symptoms associated with dysthymic disorder have not rendered him totally impaired from an social perspective as he has been able to maintain several interpersonal relationships over time.
In order to grant a 100 percent disability rating for mental disorders, the Veteran must exhibit total occupational and social impairment due to his symptoms. §4.130 lists the following symptoms as being associated with a 100 percent disability rating: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name. The Veteran has had instances of suicidal ideation, some memory loss, issues with managing personal hygiene, suspiciousness, and delusional thought. However, the Veteran has also presented to numerous examinations attending to personal hygiene, denying suicidal ideation, has generally shown fair insight and judgment into his condition, and scored consistently above 50 on the GAF.
The Board has considered Dr. JP's January 2017 conclusion that the Veteran's symptoms most likely equate to a 70 percent disability rating since 2008. The Veteran's clinical picture shows occupational and social impairment with deficiencies in most areas; however, his symptoms do not render his totally disabled in these faculties. The Board has considered the fact that the Veteran was likely medicated during his examinations; however, the record does not indicate, symptoms of gross impairment with persistent difficulties that would warrant total occupational impairment, even without the use of medication. Therefore, a disability rating of 100 percent for the Veteran's dysthymic disorder with anxiety is not warranted.
As a procedural matter, the Board remanded the case in December 2015 for the RO to adjudicate the Veteran's TDIU claim. While the Board has established a 70 percent disability rating for the Veteran's dysthymic disorder, the RO should; nonetheless, adjudicate the Veteran's TDIU claim for the time-point from August 4, 2009 to the present.


III.	Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2016). Here, the Veteran was provided with the relevant notice and information in a letter dated August 2010, prior to the initial adjudication of his claim. He has received additional notice letters as his claim has developed. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). He has not alleged any notice deficiency during the adjudication of his claim. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with VA examinations for his claimed right knee condition which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.


ORDER

A rating of 70 percent since August 4, 2009 for dysthymic disorder with anxiety is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


